DETAILED ACTION
The following is a non-final office action upon examination of application number 16/518686. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/3/2022 has been entered. 

Admitted Prior Art
In the previous Office Action mailed 1/18/2022, notice was taken by the Examiner that certain subject matter is old and well known in the art. Per MPEP 2144.03(c), these statements are taken as admitted prior art because no traversal of this statement was made in the subsequent response. Specifically, it has been taken as prior art that: tax agency notices, tax amendment filings, and client feedback for the set of clients; an amount indicated in a tax agency notice; a type of amendment; a date of the service interaction; and feedback in client satisfaction surveys are old and well-known in the art. 

Response to Amendment
Claims 1-30 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-10 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 11-20 are directed to a system comprising a number of processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 21-30 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to identify and retain at risk clients, which is described by claim limitations reciting: aggregating client profile information for a set of clients; aggregating tax services data related to providing tax services for the set of clients; modeling a number of former clients who have terminated the tax services according to the client profile information and the tax services data, wherein modeling generates a dynamic predictive model; comparing the client profile information and the tax services data for a number of current clients who have not terminated the tax services to the modeled number of former clients; predicting a service termination date for the number of current clients based on similarities between the current client and former clients; identifying a number of at-risk clients from among the number of current clients based on dissimilarities between the current clients and the former clients. The identified recited limitations in the claims describing identifying and retaining at risk clients (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing activities. Dependent claims 2-6, 12-16, and 22-26 recite limitations that describe different data used in identifying and retaining at risk clients; these limitations only further narrow the abstract idea and are also found to recite an abstract idea. Similarly, dependent claims 7-9, 17-19, and 27-29 recite additional abstract limitations related to identifying at risk clients, predicting service termination, and identifying retention actions; these claims only further narrow the abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such in claim 1 (i.e., the number of processors), claim 11 (i.e., the bus system; storage device connected to the bus system, wherein the storage device stores program instructions; and number of processors connected to the bus system, wherein the number of processors execute the program instructions), and claim 21 (i.e., the non-transitory computer readable storage medium; and program code, stored on the computer readable storage medium), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements reciting using a stacked neural network do not provide an improvement and only generally link the abstract idea to a technological environment. Additional elements such as controlling potential client churn by displaying, by the number of processors, the number of at-risk clients on a graphical user interface during customer service interaction with at least one of the number of at-risk clients do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra-solution activities (data display/output and insignificant application, see MPEP 2106.05(g)). Similarly, additional elements in claims 10, 20, and 30, related to digitally presenting retention actions do not yield an improvement and only add extra-solution activities. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting using a stacked neural network do not provide an improvement and only generally link the abstract idea to a technological environment. Additional elements reciting controlling potential client churn by displaying, by the number of processors, the number of at-risk clients on a graphical user interface during customer service interaction with at least one of the number of at-risk clients do not yield an improvement. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 17, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/082885 (Lidstroem); in view of US 2012/0030076 (Checco); in view of US 2020/0273050 (Doherty).

As per claim 1, Lidstrom teaches: a computer-implemented method of identifying potential client churn, the method comprising: aggregating client profile information for a set of clients; (Page 5 The data stored on data storage 105 may include, for example, information collected by data manager 105, information created by customer model creator 120, and other types of information (e.g., customer profiles, account information, demographic customer data, inferred data, statistical data, etc.) associated with customers
aggregating … services data related to providing … services for the set of clients; (Page 2 …collect data that includes customer activity associated with a service provided by a network Page 4 … Data manager 110 may collect data from various sources depending on the service provided. For example, in a communications network-related service, data manager 110 may receive network traffic data that pertains to the usage of services by customers. Data manager 110 may also collect data from other sources, such as, for example, customer databases… Data manager 105 may automatically collect data when one or more indications of dissatisfaction occur. These indications may include, for example, a complaining call(s) to customer support, reduced usage of service, cancelling a portion of service, changing from a higher-end service to a lower-end service (e.g., an unlimited usage of a service plan to a limited usage of a service plan), reduced payment transactions, and/or other types of customer behavior that may be indicative of customer dissatisfaction).
modeling, by a number of processors, a number of former clients who have terminated the … services according to the client profile information and the … services data (Page 8 Process 300 may begin with retrieving data of already churned customers (block 305). For purposes of discussion, data manager 105 may have previously collected data associated with already churned customers and stored this data in data storage 110. For example, the data may correspond to indications exhibited by a customer(s) that already churned. These indications may include, for example, complaining call(s) to customer support, reduced usage of service, cancelling a portion of service, changing from a higher-end service to a lower-end service (e.g., an unlimited usage of a service plan to a limited usage of a service plan), reduced payment transactions, and/or other types of customer behavior that may be indicative of customer dissatisfaction. Data manager 105 may have previously collected this data during a period of time prior to the churning of a customer(s). In one implementation, data manager 105 may automatically collect data on a customer or a group of customers when one or multiple indications of dissatisfaction occur. Data manager 105 may retrieve this collected data and provide it to customer model creator 120. A customer model may be created (block 310). Customer model creator 120 may utilize the collected stored in data storage 110 to create an already churned customer model (i.e., a machine learning model of already churned customer(s) (MLMc))).
comparing, by a number of processors, the client profile information and the … services data for a number of current clients who have not terminated the … services to the modeled number of former clients; (Page 8 Customer model creator 120 may utilize the collected stored in data storage 110 to create an already churned customer model (i.e., a machine learning model of already churned customer(s) (MLMc)) Page 10-11 The MLMTl and the MLMT2 may be compared with the MLMc (block 330). Customer model comparer 125 may compare MLMTl and MLMT2 with MLMc to determine whether the behavior of customer(s) represented by the MLMTl and the MLMT2 is indicative of a potential churn customer represented by the MLMc. Fig. 5B is a diagram illustrating a representation of this comparison. As illustrated in Fig. 5B, mean points 505 and 510 and vector 515 associated with the MLMTl, and the MLMc and mean point 520 (where the mean points may correspond to the average of all points in the MLM, such as a centroid) are depicted, where the x-axis represents distance and the y-axis represents customer behavior. In practice, the y-axis may correspond to multi-dimensional indicators associated with a customer's behavior (e.g., utilization of various services, complaints, etc.). In one implementation, customer model comparer 125 may compare a distance 525 between means points 505 and 520 and/or mean points 510 and 520 to determine whether the customer(s) associated with MLMTl and MLMT2 is considered or may be classified as a potential churn customer. Depending on the length of the distance 525 compared to an accuracy measurement decided by a cost function, a determination may be made whether the customer(s) are considered potential churn customer)
identifying, by a number of processors, a number of at-risk clients from among the number of current clients based on dissimilarities between the current clients and the former clients; and (Page 10-11 The MLMTl and the MLMT2 may be compared with the MLMc (block 330). Customer model comparer 125 may compare MLMTl and MLMT2 with MLMc to determine whether the behavior of customer(s) represented by the MLMTl and the MLMT2 is indicative of a potential churn customer represented by the MLMc. Fig. 5B is a diagram illustrating a representation of this comparison. As illustrated in Fig. 5B, mean points 505 and 510 and vector 515 associated with the MLMTl, and the MLMc and mean point 520 (where the mean points may correspond to the average of all points in the MLM, such as a centroid) are depicted, where the x-axis represents distance and the y-axis represents customer behavior. In practice, the y-axis may correspond to multi-dimensional indicators associated with a customer's behavior (e.g., utilization of various services, complaints, etc.). In one implementation, customer model comparer 125 may compare a distance 525 between means points 505 and 520 and/or mean points 510 and 520 to determine whether the customer(s) associated with MLMTl and MLMT2 is considered or may be classified as a potential churn customer. Depending on the length of the distance 525 compared to an accuracy measurement decided by a cost function, a determination may be made whether the customer(s) are considered potential churn customer; identifies at risk clients based on a distance/dissimilarities between the customers and the already churned customers)
…displaying, by the number of processors, the number of at- risk clients on a graphical user interface (Page 7 Output 230 may permit output from device 200. For example, output 230 may output information to a user and/or a device. Output 230 may include, for example, a display… Page 9 collected data during time periods Tl and T2 may be utilized to identify whether there is a shift in behavior during Tl to T2 that corresponds to a potential churn customer(s). This shift may be identified based on the MLMc. In this way, a potential churn customer(s) may be identified and retention measures may be implemented Page 12 Potential churn customers may be identified (block 335). Depending on a result of the comparison between the MLMTl and the MLMT2 with the MLMc, the existing customer(s) associated with the MLMTl and the MLMT2 may be identified as a potential churn customer(s) … For purposes of discussion, process 300 will be described as if the existing customer(s) have been identified as potential churn customer(s). Churn retention measures may be generated (block 340)… Offer creator 130 may generate a new offer(s) and store them in offering registry storage 135. The new offer(s) may be personalized toward retaining the potential churn customer(s)).

Although not explicitly taught by Lidstrom, Checco teaches: … tax services… ([0028] Data provided by data sources 130 may include data corresponding to any type of information, including, for example, demographic data, credit and/or financial data (e.g., credit bureau information, banking information, credit union information, lender information, etc.), employer and/or employee data (e.g., employer name, employer taxpayer identification number, employer address, taxable income, identification of employees, distributions to employees and/or government agencies, etc.), tax data (e.g., a taxpayer's name, address, social security number, tax ID number, taxable income, number of exemptions, deductions, tax credits, etc.) [0032] … a tax collection agency or a third party provider may implement the process illustrated by flowchart 300 to prepare data for tax return processing, etc. [0038] … information regarding the entity who prepared the taxpayer's tax return, such as, for example, an individual preparer, a tax preparation service, a tax preparation company, etc. The entity-centric data view for a taxpayer's employer may include, for example, information regarding the taxpayer's one or more employers for the tax return).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of Checco with the motivation of identifying at risk clients based tax services related data. Further, one of ordinary skill in the art would have recognized that applying the teachings of Checco to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the identification of at risk clients in a tax service environment.

Although not explicitly taught by Lidstrom, Doherty teaches: modeling generates a dynamic predictive model using a stacked neural network; ([0030] one or more predictive models to calculate churn predictions … Each model may be implemented as a deep learning neural network [0065] … may obtain training data from historic records (e.g., transaction data 408, population data 412, product data 416, and/or provider data 420) to train the churn prediction models).
predicting, by a number of processors, a service termination date for the number of current clients based on similarities between the current clients and the former clients; ([0024] … FIGS. 1A and 1B illustrate an operational flow diagram of an example process 100 for identifying customers likely to churn away from a provider … The process 100 may be performed for a set of customers of a subject provider approaching a subscription renewal date to focus the subject provider's retention efforts where it is likely to be most needed.  [0054] The subscription product management system 302, in some implementations, includes a feature learning engine 324 for identifying features corresponding to churn outcomes. The feature learning engine 324, for example, may gather information such as subscriber characteristics from the subscriber data 340, product characteristics from the product data 338, and provider characteristics from the provider data 342 relevant to historic churn events (e.g., characteristics corresponding to a time of each historic churn event) for a number of subscribers 308 and/or former subscribers of the subscription product management system. The feature learning engine 324 may analyze the characteristics to identify patterns indicative of likelihood to churn. Further, the feature learning engine 324 may analyze claims data 354 to identify patterns in claims handling, survey data 346 to analyze patterns in survey responses and/or interaction data 358 to analyze patterns of provider-subscriber interactions to identify patterns indicative of likelihood to churn. The features may be individual or combined. For example, the feature learning engine 324 may identify that subscribers having both characteristic A and claims handling outcome B have a greater likelihood to churn. The features identified by the feature learning engine 324 may be used to create new prediction models for use by the churn risk analysis engine 326 in predicting subscriber churn. [0066] … variables 702 can indicate whether the respective subscriber or client churned from the respective provider or not. The labelled response variables, in some examples, can assist the churn prediction models 428 in learning patterns of explanatory variables 704 that cause a client to churn from a given provider).
controlling potential client churn by displaying, by the number of processors, the number of at risk clients on a graphical user interface during customer service interaction with at least one of the number of at-risk clients ([0024] … the process 100 may be performed for a particular customer responsive to an event that may increase likelihood to churn, such as a customer support interaction, to gauge the need for additional positive intervention. [0034] … the recommended actions can be customized to specific characteristics of the interactions between clients and subscribers. [0035] … the recommended actions 134 are formatted for presentation to a user by a graphical user interface (GUI) engine 136. For example, one or more recommended actions may be presented to the user at a display 138 of a remote computing device... Further, in some embodiments, the user may have the ability to select different actions on a per customer basis [0036] … the platform may track effectiveness of provider interactions with customers in mitigating customer churn [0073]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of Doherty with the motivation of leaning patterns explanatory of client churn (Doherty [0066]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Doherty to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of neural networks in predictive models.

As per claim 7, Lidstrom teaches: identifying, by a number of processors, significant attributes contributing towards classifying a client as at-risk based on similarities among the at-risk clients (Page 9 For example, customer model creator 120 may detect and identify various patterns that represent the behavior of already churned customer(s) over the course of a time period. MLMc may correspond to a function that may be utilized to classify users (e.g., classify a user(s) as a potential churn customer)).

As per claims 11  and 21, these claims recite limitations substantially similar to those addressed by the rejection of claim 1, above. Therefore, the same rejection applies.

As per claims 17  and 27, recite limitations substantially similar to those addressed by the rejection of claim 7, above. Therefore, the same rejection applies.

Claims 2-6, 12-16, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/082885 (Lidstroem); in view of US 2012/0030076 (Checco); in view of US 2020/0273050 (Doherty); in view of Official Notice (now Admitted Prior Art).

As per claim 2, although not explicitly taught by Lidstrom, Checco teaches: wherein the tax services data is aggregated from tax agency notices, tax amendment filings, and client interaction records, and client feedback for the set of clients ([0044] … Examples of lifetime variables may include a total number of tax returns filed by a taxpayer over the entity and/or stored data lifetime, a total number of tax returns filed by a tax preparer over the entity and/or stored data lifetime, a total number of tax returns having a particular type of tax deduction over the entity lifetime and/or stored data lifetime, etc.).

Although Lidstrom does not explicitly disclose tax agency notices, tax amendment filings, and client feedback for the set of clients, it has been admitted as prior art that tax agency notices, tax amendment filings, and client feedback for the set of clients were old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of the admitted prior art with the motivation of using aggregated data from different sources to model user behavior. Further, one of ordinary skill in the art would have recognized that applying the teachings of the admitted prior art to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of tax related data.

As per claim 3, although Lidstrom does not explicitly disclose at least one of: a date of the tax agency notice, a priority of the tax agency notice, an amount indicated in the tax agency notice, a principal and interest amount indicated in the tax agency notice, a tax type indicated in the tax agency notice, and a filing type indicated in the tax agency notice, and combinations thereof, Official Notice is taken that an amount indicated in a tax agency notice was old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of the Official Notice with the motivation of using aggregated data from different sources to model user behavior. Further, one of ordinary skill in the art would have recognized that applying the teachings of the Official Notice to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of tax related data.

As per claim 4, although Lidstrom does not explicitly disclose at least one of: a type of amendment, a source of the amendment, an amendment start date, a number of jurisdictions amended under the amendment, a number of employees amended under the amendment, charges imposed for the amendment, a waiver amount applied to the amendment, a total check amount requested, a refund amount realized from the amendment, a credit amount realized from the amendment, a penalty amount for the amendment, an interest amount for the amendment, a penalty responsibility Indicator, an interest responsibility indicator, an amendment priority, an amendment billed to, a percentage of amendment bill borne by client, a percentage of amendment bill borne by region, a percentage of amendment bill borne by tax, a complexity W2 calculation involved, and combinations thereof, it has been admitted as prior art that a type of amendment was old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of the admitted prior art with the motivation of using aggregated data from different sources to model user behavior. Further, one of ordinary skill in the art would have recognized that applying the teachings of the admitted prior art to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of tax related data.

As per claim 5, although Lidstrom does not explicitly disclose at least one of: a date of the service interaction, a time taken to close the client service interaction, a type of service requested, an indication of completion of the client service interaction, a creditor indication of the client, a waiver request, a check request, a late deposit, a CPA indication, a duplicate indicator, a multi-tax indicator, a request origin indicator, an agency call indicator, a reason indicator, and combinations thereof, it has been admitted as prior art that a date of the service interaction was old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of the admitted prior art with the motivation of using aggregated data from different sources to model user behavior. Further, one of ordinary skill in the art would have recognized that applying the teachings of the admitted prior art to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of tax related data.

As per claim 6, although Lidstrom does not explicitly disclose at least one of feedback in client service interactions, feedback in client satisfaction surveys, and feedback in public comments on social media networks, it has been admitted as prior art that feedback in client satisfaction surveys were old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of the admitted prior art with the motivation of using aggregated data from different sources to model user behavior. Further, one of ordinary skill in the art would have recognized that applying the teachings of the admitted prior art to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of tax related data.

As per claims 12-16, these claims recite limitations substantially similar to those addressed by the rejection of claims 2-6, above. Therefore, the same rejection applies.

As per claims 22-26, these claims recite limitations substantially similar to those addressed by the rejection of claims 2-6, above. Therefore, the same rejection applies.

Claims 8-10, 18-20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/082885 (Lidstrom); in view of US 2012/0030076 (Checco); in view of US 2020/0273050 (Doherty).

As per claim 8, Lidstrom teaches: predicting, by a number of processors, the service termination … using a regression analysis of the at-risk clients as compared to former clients (Page 5-6 Customer model creator 120 may create customer models based on the behavior of customers. For example, customer model creator 120 may create a representative model for potential churn customer(s) and already churned customer(s) based on indication(s) of dissatisfaction from the customer(s). Customer model creator 120 may include a knowledge discovery system to create the customer models. For example, the knowledge discovery system may process the data to derive knowledge. The knowledge discovery system may utilize various data mining techniques (e.g., classification, clustering, regression, association rule learning, etc.) to evaluate and process (e.g., parameterize, transform, etc.) the derived knowledge. Customer model comparer 125 may compare customer models to determine whether a customer model representative of customer behavior corresponds to a potential churn customer).

Although not explicitly taught by Lidstrom, Doherty teaches: predicting, by  number of processors, the service termination date based on similarities between the current clients and the former clients using a regression analysis of the at-risk clients as compared to former clients ([0005] …the machine learning algorithms include a logistic regression/neural network for modeling churn propensity in subscribers. The machine learning algorithms, in some embodiments, are executed by one or more churn risk analysis engines. The churn risk analysis engine(s) may identify a group of subscribers most likely to chum. [0024] … FIGS. 1A and 1B illustrate an operational flow diagram of an example process 100 for identifying customers likely to churn away from a provider … The process 100 may be performed for a set of customers of a subject provider approaching a subscription renewal date to focus the subject provider's retention efforts where it is likely to be most needed.  [0054] The subscription product management system 302, in some implementations, includes a feature learning engine 324 for identifying features corresponding to churn outcomes. The feature learning engine 324, for example, may gather information such as subscriber characteristics from the subscriber data 340, product characteristics from the product data 338, and provider characteristics from the provider data 342 relevant to historic churn events (e.g., characteristics corresponding to a time of each historic churn event) for a number of subscribers 308 and/or former subscribers of the subscription product management system. The feature learning engine 324 may analyze the characteristics to identify patterns indicative of likelihood to churn. Further, the feature learning engine 324 may analyze claims data 354 to identify patterns in claims handling, survey data 346 to analyze patterns in survey responses and/or interaction data 358 to analyze patterns of provider-subscriber interactions to identify patterns indicative of likelihood to churn. The features may be individual or combined. For example, the feature learning engine 324 may identify that subscribers having both characteristic A and claims handling outcome B have a greater likelihood to churn. The features identified by the feature learning engine 324 may be used to create new prediction models for use by the churn risk analysis engine 326 in predicting subscriber churn. [0066] … variables 702 can indicate whether the respective subscriber or client churned from the respective provider or not. The labelled response variables, in some examples, can assist the churn prediction models 428 in learning patterns of explanatory variables 704 that cause a client to churn from a given provider).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of Doherty with the motivation of leaning patterns explanatory of client churn (Doherty [0066]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Doherty to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the prediction of churn using regression.

As per claim 9, Lidstrom teaches: modeling, by a number of processors, a number of client interactions according to the significant attributes …; comparing, by a number of processors, the significant attributes … to the significant attributes …; and identifying, by a number of processors, a set of suggested retention actions from among the number of client interactions based on dissimilarities between the current clients and the former clients. ([Abstract] … generating measures to retain the existing customers when the existing customers are identified as potential churn customers… Page 7 Output 230 may permit output from device 200. For example, output 230 may output information to a user and/or a device. Output 230 may include, for example, a display… Page 9 For example, customer model creator 120 may detect and identify various patterns that represent the behavior of already churned customer(s) over the course of a time period. MLMc may correspond to a function that may be utilized to classify users (e.g., classify a user(s) as a potential churn customer)). …collected data during time periods Tl and T2 may be utilized to identify whether there is a shift in behavior during Tl to T2 that corresponds to a potential churn customer(s). This shift may be identified based on the MLMc. In this way, a potential churn customer(s) may be identified and retention measures may be implemented Page 12 Potential churn customers may be identified (block 335). Depending on a result of the comparison between the MLMTl and the MLMT2 with the MLMc, the existing customer(s) associated with the MLMTl and the MLMT2 may be identified as a potential churn customer(s) … For purposes of discussion, process 300 will be described as if the existing customer(s) have been identified as potential churn customer(s). Churn retention measures may be generated (block 340)… Offer creator 130 may generate a new offer(s) and store them in offering registry storage 135. The new offer(s) may be personalized toward retaining the potential churn customer(s)).

Although not explicitly taught by Lidstrom, Doherty teaches: …the service termination date ([0024] … FIGS. 1A and 1B illustrate an operational flow diagram of an example process 100 for identifying customers likely to churn away from a provider and for supporting the provider in mitigating this risk, thus decreasing subscriber churn. The process 100 may be performed for a set of customers of a subject provider approaching a subscription renewal date to focus the subject provider's retention efforts where it is likely to be most needed. [0028] … The transaction data 118 may represent, in some examples, subscription purchase data (e.g., date, product, cost, coverage, etc.)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lidstrom with the aforementioned teachings of Doherty with the motivation of leaning patterns explanatory of client churn at a renewal date (Doherty [0066]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Doherty to the system of Lidstrom would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the prediction of client churn.

As per claim 10, Lidstrom teaches: digitally presenting the set of suggested retention actions to a customer service representative during client service interactions with the at-risk clients (Page 2 generating measures to retain the existing customers when the existing customers are identified as potential churn customers Page 7 Output 230 may permit output from device 200. For example, output 230 may output information to a user and/or a device. Output 230 may include, for example, a display… Page 6 Offer creator 130 may create offers to retain potential churn customers. For example, offer creator 130 may utilize combinations of customer models, behavioral models, and offerings of service that have been determined to optimally retain customers and create offers to potential churn customers corresponding to the determined best offers. Offer creator 130 may update offering registry storage 135 according to the created offers Page 12 …Churn retention measures may be generated (block 340). Offer creator 130 may formulate new offers based on the behavioral transition between the MLMTl and the MLMT2. For example, in instances when the transition between the MLMTl to the MLMT2 reflects potential churn customer behavior…offer(s) may be personalized toward retaining the potential churn customer(s))..

As per claims 18-20, these claims recite limitations substantially similar to those addressed by the rejection of claims 8-10, above. Therefore, the same rejection applies.

As per claims 28-30, these claims recite limitations substantially similar to those addressed by the rejection of claims 8-10, above. Therefore, the same rejection applies.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to a method of organizing human activity or mental processes because the claimed invention is implemented by a computer.
Examiner respectfully disagrees. The identified recited limitations in the claims describing identifying and retaining at risk clients (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing activities.
As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases. For instance, in Mayo, the Supreme Court concluded that a step of determining thiopurine metabolite levels in patients’ blood did not amount to significantly more than the recited laws of nature, because this additional element simply instructed doctors to apply the laws by measuring the metabolites in any way the doctors (or medical laboratories) chose to use. 566 U.S. at 79, 101 USPQ2d at 1968. In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that "apply it" in a computer. Id.

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a practical application because they recite elements that are controlling a technological physicality. 
Examiner respectfully disagrees. A consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
The court in In re Brown found that cutting hair after first determining a hair style was an insignificant extra-solution activity,  In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (also see MPEP 2106.05(g)). Similarly, the performing of certain actions to prevent churn after identifying/determining clients at risk of churning does not provide a practical application or significantly more; these limitations only add insignificant application (i.e., extra-solution activity).

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a unique combination to solve a problem.
Examiner respectfully disagrees. The claims in Amdocs were found to be directed to an abstract idea and were eligible because they contained an eligible inventive concept. The decision relied heavily in a specific definition of the term "enhance" in the claims (i.e. the District Court’s reading of ‘in a distributed fashion’ and ‘close to the source’ of network information requirements into the term ‘enhance’); this term was construed as being dependent upon the invention’s unique distributed architecture. The specification provided an explanation of the claimed distributed enhancement being a critical advancement over the prior art. Thus, the claimed solution in Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Further, the Court in Amdocs, found that while the solution required arguably generic components, including network devices and “gatherers” which “gather” information; the claim’s ‘enhancing’ limitation necessarily required that these generic components operate in an unconventional manner to achieve an improvement in computer functionality; the enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers working together in a distributed manner. In contrast, the features in present claims reciting controlling potential client churn by displaying, by the number of processors, the number of at-risk clients on a graphical user interface during customer service interaction with at least one of the number of at-risk clients do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra-solution activities (data display/output and insignificant application, see MPEP 2106.05(g)). The additional elements in the present claims do not operate in an unconventional manner. 

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a solution that was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. 
Examiner respectfully disagrees. Examiner notes that in the DDR Holdings decision, the court found that there was an actual improvement in the operations of the network itself. There is no analogous improvement in the operation of any machines in the claims; the rejected claims are directed to identifying and retaining at risk clients, and there is no actual improvement to the functioning of the computer itself. The Examiner disagrees that the claims present a solution necessarily rooted in the technology in order to overcome a problem arising in the computer technology; the claims address a problem that existed and continues to exist outside of the realm of technology (how to identify and retain at risk clients).
Examiner further notes that the claims only recite generat[ing] a dynamic predictive model using a stacked neural network; these additional elements are recited at a high level of generality and only generally link the abstract idea to a technological environment.

With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose controlling potential client churn by displaying, by the number of processors, the number of at-risk clients on a graphical user interface during customer service interaction with at least one of the number of at-risk clients. 
Examiner respectfully disagrees. Lidstrom teaches displaying, by the number of processors, the number of at- risk clients on a graphical user interface (Page 7 Output 230 may permit output from device 200. For example, output 230 may output information to a user and/or a device. Output 230 may include, for example, a display… Page 9 collected data during time periods Tl and T2 may be utilized to identify whether there is a shift in behavior during Tl to T2 that corresponds to a potential churn customer(s). This shift may be identified based on the MLMc. In this way, a potential churn customer(s) may be identified and retention measures may be implemented Page 12 Potential churn customers may be identified (block 335). Depending on a result of the comparison between the MLMTl and the MLMT2 with the MLMc, the existing customer(s) associated with the MLMTl and the MLMT2 may be identified as a potential churn customer(s) … For purposes of discussion, process 300 will be described as if the existing customer(s) have been identified as potential churn customer(s). Churn retention measures may be generated (block 340)… Offer creator 130 may generate a new offer(s) and store them in offering registry storage 135. The new offer(s) may be personalized toward retaining the potential churn customer(s)).
Doherty teaches controlling potential client churn by displaying, by the number of processors, the number of at risk clients on a graphical user interface during customer service interaction with at least one of the number of at-risk clients ([0024] … the process 100 may be performed for a particular customer responsive to an event that may increase likelihood to churn, such as a customer support interaction, to gauge the need for additional positive intervention. [0034] … the recommended actions can be customized to specific characteristics of the interactions between clients and subscribers. [0035] … the recommended actions 134 are formatted for presentation to a user by a graphical user interface (GUI) engine 136. For example, one or more recommended actions may be presented to the user at a display 138 of a remote computing device...Further, in some embodiments, the user may have the ability to select different actions on a per customer basis [0036] … the platform may track effectiveness of provider interactions with customers in mitigating customer churn [0073]). Examiner finds that the combination of the cited prior art discloses the claimed features. See updated Claim Rejections - 35 USC § 103 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0358898 (Singer) – discloses the alerting of an agent, during a call with a user, of a user condition (customer churn) ([0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683